Citation Nr: 1820579	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-27 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury (TBI) with complaint of cognitive memory impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to October 1979. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board remanded this case for further development in September 2016.  The case has now been returned for appellate review.  The Board finds that there has been substantial compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998)

The issue of entitlement to service connection for headaches was also on appeal and remanded.  However, in a November 2016 rating decision, the agency of original jurisdiction (AOJ) granted service connection for headaches, representing a full grant of the benefit sought on appeal.   

Moreover, the issue of entitlement to an effective date prior to March 2, 2015 for the grant of a 50 percent rating for posttraumatic stress disorder (PTSD) was also on appeal.  However, in May 2017, the Veteran withdrew his appeal of this issue.  

The Board notes that there has been some indication by the record that the Veteran's TBI impacted his ability to work.  In Rice v. Shinseki, 22 Vet. App. 447   (2009), the United States Court of Appeals for Veterans' Claims held that every claim for a higher evaluation includes a claim for a total disability rating due to individual unemployability (TDIU) where the veteran claims that his service-connected disability prevents him from working.  However, in this case, in April 2017, the AOJ awarded a TDIU, effective March 1, 2016, the date the Veteran was last employed.  As such, this matter is not before the Board. 


FINDING OF FACT

Since VA received his initial claim on August 19, 2011, the Veteran's TBI with complaint of cognitive memory impairment has been manifested by mild memory loss and subjective symptoms, but has not been productive by a level of severity higher than "1" for any facet due to cognitive impairment and subjective symptoms.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for TBI with complaint of cognitive memory impairment have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8045 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. § 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Analysis

The Veteran is seeking an initial higher rating for his TBI with complaint of cognitive memory impairment.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's TBI has been rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8045.  Diagnostic Code 8045 states there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning:  cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Consider the need for SMC for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045. 

Note (5): A veteran whose residuals of a TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 

The TBI table provides as follows:

Facet 1: Memory, Attention, Concentration, Executive Functions

0: No complaints of impairment of memory, attention, concentration, or executive functions.

1: A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

2: Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

3: Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

Total: Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

Facet 2: Judgment

0: Normal

1: Mildly impaired judgment. For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

2: Moderately impaired judgment. For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.

3: Moderately severely impaired judgment. For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

Total: Severely impaired judgment. For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.

Facet 3: Social Interaction

0: Social interaction is routinely appropriate.

1: Social interaction is occasionally inappropriate.

2: Social interaction is frequently inappropriate.

3: Social interaction is inappropriate most or all of the time.

Facet 4: Orientation

0: Always oriented to person, time, place, and situation.

1: Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

2: Occasionally disoriented to two of the four aspects of orientation or often disoriented to one aspect of orientation.

3: Often disoriented to two or more of the four aspects of orientation.

Total: Consistently disoriented to two or more of the four aspects of orientation.

Facet 5: Motor Activity (with intact motor and sensory system)

0: Motor activity normal.

1: Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

2: Motor activity mildly decreased or with moderate slowing due to apraxia.

3: Motor activity moderately decreased due to apraxia.

Total: Motor activity severely decreased due to apraxia.

Facet 6: Visual Space Orientation

0: Normal.

1: Mildly impaired. Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as global positioning system (GPS).

2: Moderately impaired. Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance. Has difficulty using assistive devices such as GPS. 

3: Moderately severely impaired. Gets lost even in familiar surroundings, unable to use assistive devices such as GPS.

Total: Severely impaired. May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

Facet 7: Subjective Symptoms

0: Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety.

1: Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

2: Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

Facet 8: Neurobehavioral Effects

0: One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability. Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.

1: One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

2: One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.

3: One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Facet 9: Communication

0: Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

1: Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired. Can communicate complex ideas.

2: Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time. Can generally communicate complex ideas.

3: Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time. May rely on gestures or other alternative modes of communication. Able to communicate basic needs.

Total: Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs. 

Facet 10: Consciousness

Total: Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.

The Veteran filed his claim for service connection in August 2011.  He was afforded a VA examination in April 2013.  The claims file was reviewed.  The Veteran complained of mild memory loss.  Judgement was normal and social interaction was routinely appropriate.  The Veteran was always oriented to person, time, place and situation.  Motor activity, visual spatial orientation and consciousness were normal.  There were no subjective symptoms or neurobehavioral effects.  The Veteran was able to communicate by spoken and written language.  The examiner observed that there were no other mental, physical or neurological residuals attributable to TBI.  There were also no associated scars.  The Veteran's TBI also did not impact the Veteran's ability to work.  The examiner observed that 99 percent of the Veteran's mental health symptoms appear to be due to noncombat PTSD; whereas one percent of mental health symptoms appear to be due to cognitive disorder, not otherwise specified.    

The Veteran was afforded another VA examination in March 2015.  The Veteran again reported mild memory loss.  There were no other abnormalities noted on examination.  Essentially, there were the same findings as the prior examination.  The examiner stated that MOCA was administered and resulted in a score of 28/30 (same as the Veteran had done at the March 2013 VA examination except he remembered only 4 out of 5 words at this examination, but lost 1 point on       tapping "A" test where he missed tapping on about 4 different A letters, while tapping incorrectly on one K letter then).  The Veteran admitted that he was distracted during that task as he was trying to keep remembering the 5 words that he had been given to remember after a 5 minute delay (and the tapping A task was given in the middle of that 5 minute delay period).  

However, this examination found that the Veteran's TBI did impact his ability to work.  The examiner noted that some memory problems appeared to still be problematic mainly.  While the Veteran had seemingly claimed headache problems in the record, he denied any change in headache frequency and intensity after having suffered mild TBI (from hitting head on open airplane door) in around 1975.  When the examiner asked him about headaches, response was similar to prior examination.  

In a March 2015 addendum opinion, the examiner determined that about 98 percent of the Veteran's current mental health symptoms (i.e., sleep problems, anxiety, anger issues, etc.) are due to noncombat PTSD, while about 2 percent current mental health symptoms (i.e., memory problems) are due to TBI residuals.

The Veteran was afforded another VA examination in November 2016.  At this examination, the examiner noted three subjective symptoms of headaches, mild forgetfulness and difficulty with sleep that mildly interfered with work and instrumental activities of daily living.  Otherwise, again, on examination, there were no abnormalities except a complaint of mild memory loss.  The examiner also noted that the Veteran was forgetful at work and unable to function during headache once per week.  

Moreover, findings at the most recent VA examination in March 2017 were the same as the prior VA examinations.  This examiner again noted headaches as a subjective symptom.   However, MOCA score at this examination was 25/30.  The examiner also found that the Veteran's TBI impacted his ability to work.  The Veteran admitted to forgetting names that he should remember and forgets to get everything he intended to get of his super market list.  VA clinical records are silent with respect to any additional findings or symptoms concerning the Veteran's TBI and are consistent with the VA examinations.  

Based on the evidence of record, the Board finds that an initial disability rating in excess of 10 percent for TBI with complaint of cognitive memory impairment is not warranted at any point since the award of service connection.  Initially, the Board notes that the Veteran has already been awarded separate ratings for his diagnosed psychiatric disorder and headaches associated with TBI.  As the Veteran did not appeal the ratings assigned, these disabilities are not currently before the Board.  

With respect to the first facet, memory, attention, concentration, and executive functions, all of the VA examinations showed complaints of mild memory loss.  As such, the Board finds that a level of impairment of 1 is appropriate for the facet of memory, attention, concentration, and executive functions, evidenced by the Veteran's complaint of mild loss of memory without objective evidence on testing.

Regarding the second facet, judgment, the Board finds that a level of impairment higher than 0 was not evident during the appeal period.  The Veteran's judgment was deemed normal at all of the VA examinations, and there was no indication to the contrary in treatment notes. 

With regard to the third facet, social interaction, the Board finds that a level of impairment greater than a 0 is not demonstrated by the evidence of record.  Again, the VA examinations showed that social interaction was routinely appropriate. 

Concerning the fourth facet, orientation, the Board finds that a level of impairment greater than 0 was not shown during any portion of the appeal period, as the medical evidence shows that the Veteran was always oriented to person, time, place, and situation.

For the fifth facet, motor activity (with intact motor and sensory system), the Board concludes that an impairment level greater than 0 is not applicable, as again all of the VA examiners found the Veteran's motor activity to be normal.  The remaining medical evidence is also silent with respect to any deficits in motor activity.  

With respect to the sixth facet, visual special orientation, the Board again finds that an impairment level greater than 0 is not applicable, as the evidence of record does not suggest, and the Veteran did not contend, that such was impaired to any degree. In fact, all of the VA examiners found that his visual spatial orientation was normal.

Regarding facet seven, subjective symptoms, the Board acknowledges that although the initial VA examinations did not document any subjective symptoms, at the November 2016 examination, the examiner found three or more subjective symptoms that mildly interfere with work or instrumental activities of daily living.    However, the most recent examination only noted headaches.  Nonetheless, in light of the November 2016 findings, the Board finds that a level of impairment of 1 is for application.  

As to facet eight, neurobehavioral effects, the Board concludes that a level of impairment greater than 0 is not applicable, as the evidence of record does not show neurobehavioral effects.

For the ninth facet, communication, a level of impairment greater than 0 has not been shown.  The VA examiners found that the Veteran was able to communicate and comprehend spoken and written language.  Further, the Veteran never reported having any communication problems. 

Finally, for the tenth facet, consciousness, a "total" level of impairment, which indicates a persistently altered state of consciousness, was neither shown by the evidence of record, nor asserted by the Veteran.  Each VA examiner noted his state of consciousness as normal.

Accordingly, after review of the impairment levels assigned under the TBI table, the Board finds that an impairment level greater than 1 was not assigned at any time during the appeal period.  Thus, the 10 percent disability rating for TBI assigned appropriately reflects the Veteran's highest assigned impairment level.

The Board also finds that the lay and medical evidence of record does not demonstrate the Veteran's need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance, being housebound, etc.  See 38 C.F.R. § 4.12a (2017).

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his service-connected TBI.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal have been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected TBI; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent rating or TBI.  In denying a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 10 percent for TBI is denied.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


